Title: To George Washington from Jonathan Mifflin, Jr., 20 February 1778
From: Mifflin, Jonathan Jr.
To: Washington, George

 

Sir
Reading [Pa.] 20th Feby 1778

On the other Side is a Copy of a Letter I received Yesterday from the President of the Board of War on my Way to Potts Grove to establish a Magazine at that Place which I think proper to transmit to you Excellency.
Your Excellencys Letter of 15th Int was received a few Minutes before Col. Hooper & Capt. Falconer left this Town—The Cattle in this County have been chiefly collected by Mr Patton Commy of Purchases—I had taken Measures for collecting what Supplies could be obtained of the Meat Kind but in Consequence of Genl Gates Letter I have put the Business intirely into the Hands of Mr John Lasher & Mr Valentine Eackirt the Commissioners appointed by the Assembly of this State.
